Opinion issued July 16, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00455-CV
____________

TRINITY WORKPLACE LEARNING CORPORATION, Appellant

V.

TECHNOMEDIA INTERNATIONAL, INC., Appellee



On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2007-69993



MEMORANDUM  OPINION
	Appellant, Trinity Workplace Learning Corporation, has filed an unopposed
motion to dismiss the appeal.  No opinion has issued.  Accordingly, we grant the
motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).
	We overrule all other pending motions as moot and direct the Clerk to issue
mandate within 10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.